t c no united_states tax_court friends of the benedictines in the holy land inc petitioner v commissioner of internal revenue respondent docket no 22012-13x filed date following irs inaction on p’s application_for recognition of tax-exempt status p filed a petition for a judgment declaring it to be an organization exempt from federal_income_tax under sec_501 the irs subsequently issued a favorable determination_letter and before even filing an answer r conceded p moved for an award of reasonable administrative and litigation costs under sec_7430 held the submission to the irs of an application_for recognition of exemption from tax under sec_501 begins an administrative_proceeding for the purposes of sec_7430 held further p is not entitled to administrative costs held further p is not entitled to litigation costs because r’s litigation position was substantially justified christopher s rizek and matthew c hicks for petitioner elizabeth s henn and casey a lothamer for respondent opinion wells judge before us is petitioner’s motion for reasonable litigation or administrative costs all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we round all monetary amounts to the nearest dollar background on date petitioner friends of the benedictines in the holy land inc friends of the benedictines submitted to the internal_revenue_service irs a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code for more than one year the only response from the irs to petitioner was a perfunctory form letter acknowledging receipt of the application on or around date petitioner’s counsel contacted the irs to ask when it would issue a ruling or determination on the application the irs representative informed counsel that the application_for exemption was still being processed and that the irs could not provide a date certain by which it would issue a ruling or determination on friday date friends of the benedictines petitioned this court for a judgment declaring it to be an organization exempt from federal_income_tax under sec_501 on sunday date the tax exempt government entities division of the irs issued a determination_letter recognizing that friends of the benedictines is an organization described in sec_501 and sec_170 effective date on date counsel for respondent spoke with petitioner’s counsel and discussed the recently issued determination_letter respondent’s counsel intended to file a motion to dismiss but petitioner’s counsel instead proposed that they resolve the case with a joint decision and stipulation respondent agreed and over the next month and a half worked with three separate attorneys for petitioner to file the stipulation and decision documents on date this court entered a stipulated decision stating that friends of the benedictines is exempt from federal_income_tax under sec_501 as an organization described in sec_501 on date petitioner filed a motion for an award of reasonable litigation or administrative costs pursuant to sec_7430 and rules and petitioner attached two invoices and an affidavit stating that the legal fees and expenses shown therein were charged and incurred by the law firm for services provided to friends of the benedictines in connection with this matter the first invoice no showed dormition abbey as the client and a total due of dollar_figure dormition abbey was the law firm’s previous client which at first engaged the attorneys to represent petitioner in this matter the second invoice no showed friends of the benedictines as the client and a subtotal of dollar_figure prior balance due of dollar_figure and a total due of dollar_figure in its motion petitioner seemed to claim only litigation costs the invoices showed work performed between date and date although the description of the work performed was completely redacted the work product generated over this five-month period included the petition the stipulation and the motion for costs this work product totaled pages including title pages and exhibits respondent filed a response to the motion on date and contended in part that petitioner’s thoroughly redacted billing statements failed to meet its burden to prove the costs incurred in response to this court’s order petitioner filed on date its first supplement to motion for reasonable litigation or administrative costs supplement petitioner clarified that it is in fact seeking both administrative and litigation costs dollar_figure in administrative costs in connection with its form_1023 and dollar_figure in litigation costs related to the stipulation documents motion for costs and ancillary protective_order motion petitioner’s new filings which required reviewing respondent’s 18-page response totaled pages the first invoice petitioner attached to the supplement is once again the client name shown is still dormition abbey the date range of the work performed is september to and the billing rates for the three attorneys whose work is listed range from dollar_figure to dollar_figure per hour despite the invoice’s date range being more than one year after the form_1023 was submitted petitioner contends its request for administrative costs includes work performed in connection with its form_1023 the work described in the invoice is that of 1on this date petitioner also filed a motion for a protective_order pursuant to rule requesting that the unredacted billing records be placed under seal on date the court temporarily placed the records under seal but on date petitioner withdrew its motion and consented to the removal of the temporary protective_order 2petitioner’s counsel stated that the firm did not charge petitioner for the time spent trying to obtain from the irs a schedule for the determination of tax- exempt status accordingly petitioner is not requesting an award of costs for those services researching drafting and coordinating the petition the entries include words such as litigation petition and court_proceeding and the code section number for declaratory judgments the total due shown in the invoice matches the dollar_figure that petitioner requests in administrative costs petitioner attached three additional invoices to its supplement the first invoice is labeled once again the client’s name is dormition abbey the invoice includes entries for only date and the total due is dollar_figure this invoice includes the petition filing fee the invoice number on the second invoice matches the one on the second invoice submitted with the original motion this invoice shows petitioner as the client the same three attorneys from the previous invoices but with increased billing rates of dollar_figure dollar_figure and dollar_figure per hour and four additional individuals with billing rates ranging from dollar_figure to dollar_figure including fees the subtotal is dollar_figure for work performed between date and date the third invoice is also identifies petitioner as the client lists work performed by the three attorneys and four additional individuals and spans january to date the subtotal is dollar_figure the final invoice’s total due is dollar_figure which combines the administrative and litigation costs requested neither party requested a hearing and we conclude one is not necessary we will decide the motion on the basis of the parties’ filings and exhibits see rule a discussion in any administrative or court_proceeding that is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the prevailing_party may be awarded reasonable administrative and litigation costs incurred in connection with the proceeding sec_7430 awards can be made only in connection with the determination collection_or_refund_of_any_tax interest or penalty this phrase should be construed to include declaratory_judgment proceedings congress found it necessary in the original version of sec_7430 to clarify that n o award for reasonable_litigation_costs may be made with respect to any declaratory_judgment proceeding sec_7430 in however congress removed that restriction and in so doing evinced a clear intention to allow the awarding of costs in declaratory_judgment proceedings award of litigation costs permitted in declaratory_judgment proceedings taxpayer bill of right sec_2 tbor pub_l_no sec_704 sec_110 stat pincite several committee prints and reports discuss the provision with the understanding that awards for costs will be allowed in declaratory_judgment proceedings such as by stating that t he house bill eliminates the present-law restrictions on awarding attorney’s fees in all declaratory_judgment proceedings h_r rept no pincite i t is appropriate to treat declaratory_judgment proceedings as similar to other tax proceedings with respect to eligibility for attorney’s fees h_r rept no vol ii pincite h_r rept no pincite 1996_3_cb_49 t he proposal would eliminate the present-law restrictions on awarding attorney’s fees in all declaratory_judgment proceedings staff of j comm on taxation jcx-36-95 j comm print staff of j comm on taxation jcx-44-95 j comm print staff of j comm on taxation jcx-7-96 j comm print and a ward of continued sec_7430 to recover costs the taxpayer must establish that it is the prevailing_party it did not unreasonably protract the proceedings the amount of the costs requested is reasonable and it exhausted the administrative remedies available see sec_7430 and c these requirements are conjunctive and the failure to satisfy any one of them will preclude an award of costs see 88_tc_492 marten v commissioner tcmemo_2000_186 respondent does not dispute that petitioner has satisfied the second and fourth requirements as the moving party petitioner has the burden of proving that it satisfies each requirement of sec_7430 see rule e see also 106_tc_76 this court has taken a bifurcated approach to deciding when costs may be awarded meaning taxpayers must separately establish that they meet the requirements for the administrative_proceeding and the court_proceeding see maggie mgmt co v commissioner continued litigation costs permitted in declaratory_judgment proceedings staff of j comm on taxation jcs-22-95 j comm print congress’ clear objective was to ensure that a sec_7430 award could be made in declaratory_judgment proceedings and we interpret the statute in a manner that is consistent with that objective accordingly we have the statutory authority to award costs in the instant proceeding 108_tc_430 huffman v commissioner tcmemo_1991_144 aff’d in part rev’d in part 978_f2d_1139 9th cir i administrative costs the administrative costs that can be awarded to a prevailing_party are those described in sec_7430 and incurred in connection with an irs administrative_proceeding sec_7430 it is the taxpayer’s burden to prove that such costs were incurred and that they are reasonable sec_7430 rule e cooley v commissioner tcmemo_2012_164 a administrative_proceeding respondent’s first contention is that petitioner’s costs were not incurred in connection with an administrative_proceeding sec_7430 defines an administrative_proceeding quite broadly as any procedure or other action before the irs the regulation interpreting the statute however carves out four exceptions sec_301_7430-3 proced admin regs one of those exceptions is requests for private letter rulings plr or similar determinations id subpara respondent contends that recognition of tax-exempt status is a determination similar to a plr both types of proceeding were described in the same revenue_procedure in effect at the filing of the motion and presumably respondent relies on the fact that both requests involve a taxpayer’s taking the initiative to secure a certain treatment from the irs consequently respondent contends petitioner is not entitled to administrative costs under sec_7430 because its application_for tax-exempt status was not an administrative_proceeding we are not persuaded that applications for tax-exempt status are similar determinations to plrs so as to be excepted from the broad definition of administrative_proceeding in sec_7430 the fundamental difference lies in that plrs are discretionary whereas denials of tax-exempt status may be challenged in court see sec_7428 sec_7422 sec_508 requires most tax- exempt_organizations to give notice so that they will be treated as an organization described in sec_501 when the requesting organizations are not required to provide such notice see sec_508 but submit a form_1023 nonetheless the irs must provide a determination within days or risk facing 4rev proc 2014_1_irb_125 superseded by revproc_2015_4 2015_1_irb_144 revproc_2016_4 2016_1_irb_142 and revproc_2017_5 i r b taxpayers in court sec_7428 b in contrast the irs may refuse to respond to requests for plrs and there is no review of such a decision see sec_601_201 statement of procedural rules revproc_2014_4 sec 2014_1_irb_125 accordingly an application_for tax-exempt status is an administrative_proceeding and may therefore give rise to awards of administrative costs under sec_7430 b prevailing_party and reasonable_administrative_costs respondent additionally contends that petitioner is not entitled to costs because it was not the prevailing_party in the administrative_proceeding and did not incur reasonable_administrative_costs defined in sec_7430 as only those costs incurred on or after the earliest of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals ii the date of the notice_of_deficiency or iii the date on which the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent 5as stated above previous versions of sec_7430 explicitly precluded the awarding of litigation costs in declaratory_judgment proceedings sec_7430 even then an exception to the exception permitted awarding costs in sec_501 determination revocation proceedings sec_7430 petitioner contends that it is the prevailing_party because it meets the net_worth requirement and prevailed with respect to the most significant issue ie whether it qualifies as a tax-exempt_organization see sec_7430 however sec_7430 provides that a party shall not be treated as the prevailing_party if the united_states establishes that its position in the proceeding was substantially justified we held in fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir that identifying the government’s position is a precondition for determining whether the taxpayer is a prevailing_party see also purciello v commissioner tcmemo_2014_50 kwestel v commissioner tcmemo_2007_135 when the government fails to take a position at all therefore a taxpayer cannot be the prevailing_party petitioner contends that the fla country clubs inc rule does not apply when the 6previous versions of sec_7430 required parties to establish that the position_of_the_united_states in the proceeding was not substantially justified before they could qualify as a prevailing_party sec_7430 the statute was amended in to shift the burden to the united_states to show that its position was substantially justified see tbor sec_701 sec_110 stat pincite nonetheless in fla country clubs inc because the statute defines the position_of_the_united_states taken in an administrative_proceeding as the position taken on the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 we held that a taxpayer may not qualify as the prevailing_party when neither of these notices has been issued fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir government’s failure to respond is precisely the position we must review for substantial justification and that instead this court should apply a similar analysis to that in reynoso v united_states no sc wl n d cal date in reynoso the government failed to issue refunds of tax overpayments and seized funds despite the taxpayer’s repeated refund requests id at when he filed suit and the government conceded the taxpayer moved to recover costs id at the government contended that it never took a position in the administrative_proceeding and cited fla country clubs inc as support against the awarding of costs reynoso wl at the court decided in favor of the taxpayer finding that the failure to respond to the taxpayer’s repeated refund requests was tantamount to a denial of those requests id at for similar reasons petitioner contends that it incurred administrative costs under sec_7430 even though it never received a notice or letter see sec_7430 petitioner urges us to find that administrative costs are not limited to those incurred after the issuance or receipt of a notice or letter to do so however we would have to find an unwritten exception to the statute and hold that the notice or letter requirement is inapposite when the claim for administrative costs rests on the fact that the irs has failed to act see reynoso wl we need not reach a decision regarding either of petitioner’s contentions however because petitioner has provided evidence only of litigation costs the invoice matching the amount requested in administrative costs shows a first entry dated well after the filing of the form_1023 petitioner’s counsel explicitly stated that petitioner was not charged for the time spent trying to obtain a schedule for the determination of tax-exempt status the work described in the invoice relates to litigation the petition the court_proceeding and declaratory judgments under sec_301_7430-4 proced admin regs costs incurred in connection with the preparation and filing of a petition with the united_states tax_court are litigation costs not administrative costs the work described in the relevant invoice was performed in connection with the preparation and filing of the petition thus petitioner has presented evidence only of litigation costs not administrative costs for the reasons described above petitioner has failed to meet its burden of proving it paid_or_incurred reasonable_administrative_costs and is therefore not entitled to an award of administrative costs under sec_7430 7petitioner has not challenged the validity of the regulation ii litigation costs respondent contends petitioner is not entitled to litigation costs because the government’s position in the judicial proceeding was substantially justified as stated above this court uses a bifurcated approach to sec_7430 awards accordingly we evaluate respondent’s position in the instant judicial proceeding separately from respondent’s position in the administrative_proceeding see huffman v commissioner tcmemo_1991_144 the government’s litigation position is defined broadly in sec_7430 as the position taken by the united_states in a judicial proceeding unlike with administrative proceedings sec_7430 does not specify when the united_states takes a position in a judicial proceeding sec_7430 we have held that the government’s position in a judicial proceeding is generally established at the filing of its answer maggie mgmt co v commissioner t c pincite however the government’s position may be established earlier if the facts so require see eg elder v commissioner tcmemo_2007_281 finding that counsel established the government’s position in correspondence with the taxpayer estate of white v commissioner tcmemo_2007_54 finding that the government established its position in its second motion to extend the time in which to file an answer we also may review the government’s position against the backdrop of the administrative actions that have gone before see eg trzeciak v commissioner tcmemo_2012_83 wl at analyzing whether the government’s position in the judicial proceeding was substantially justified given the information exchanged in the administrative_proceeding dodson v united_states no 12-cv-1164-j-34- jrk wl at m d fla date stating that the government’s contention that its inaction cannot be used against it for purposes of determining whether it was substantially justified is simply unavailing in the instant case days after the petition was filed and before filing an answer respondent’s counsel informed petitioner’s counsel that respondent would concede the case respondent has shown that his position in the litigation was substantially justified and therefore petitioner cannot be treated as the prevailing_party see huffman v commissioner f 2d pincite noting that the government’s conduct is reasonable if the government concedes in its initial response to the litigation 830_fsupp_1315 c d cal petitioner contends respondent’s concession is insufficient to establish that his position was substantially justified because it followed government inaction or arbitrary positions taken during the administrative phase see reynoso wl grisanti v united_states no 05cv12-d-a wl n d miss date in grisanti wl at the taxpayers filed suit after the irs failed to either issue a refund or deny the refund request three weeks after the suit was filed the government issued the refund id the court then denied the taxpayers’ claim for administrative costs but awarded litigation costs id at in assessing whether the government was substantially justified the court considered how the government’s position or lack thereof in essence forced the taxpayers to file a court claim in order to secure their refund id at the court explained that the government could not protect itself by failing to issue an official administrative_ruling and then conceding in the first three weeks of the court_proceeding id see also 791_f2d_385 5th cir if the irs takes an arbitrary position and forces a taxpayer to file a suit then after the papers have been filed becomes sweet reason the taxpayer should be permitted to recover the cost of suing interpreting the previous nonbifurcated version of sec_7430 the district court’s analysis in grisanti however is inconsistent with the bifurcated approach adopted and repeatedly applied by this court which evaluates the government’s litigating position on the basis of its actions after the filing of the petition see st claire v commissioner tcmemo_2016_192 elder v commissioner tcmemo_2007_281 estate of white v commissioner tcmemo_2007_54 evaluated on that basis the government’s litigation position here prompt concession cannot be criticized and was substantially justified we do sympathize with petitioner sec_7428 was enacted because congress recognized that m ost organizations hoping to qualify for exempt status find it imperative to obtain a favorable ruling letter from the irs doing so assure s potential donors in advance that contributions to the organization will qualify as charitable deductions h_r rept no pincite 1976_3_cb_695 see also 416_us_725 congress intended sec_7428 to facilitate relatively prompt judicial review h_r rept no supra pincite c b vol pincite and the statute expressly provides that an organization applying for tax exempt status may file suit if the irs has not ruled after days sec_7428 petitioner waited well over months after it applied and even then the irs declined to give petitioner any assurance that a ruling would be forthcoming we cannot criticize petitioner for then filing a petition and the irs’ almost immediate issuance of a determination and concession indicates that petitioner should not have been put to the trouble and expense of doing so congress amended sec_7430 to allow for the awarding of costs in declaratory_judgment proceedings see supra note but only where the government’s position is not substantially justified while we recognize that sec_7430 leaves a gap in coverage in circumstances such as this one it is not our place to provide a remedy see eg pac fisheries inc v united_states 484_f3d_1103 9th cir although the irs’s issuance of the administrative summonses forced the taxpayers into litigation we see no fees remedy for them in the judicial proceeding we conclude that their case falls into a gap in the statute but it is not our role to bridge that gap in the instant judicial proceeding because respondent’s counsel promptly conceded the case the government’s position was substantially justified and petitioner is not a prevailing_party entitled to recover litigation costs 8respondent additionally contends that even if we were to find that his position was not substantially justified petitioner has failed to prove that it incurred reasonable_litigation_costs see sec_7430 cooley v commissioner tcmemo_2012_164 vasquez v commissioner tcmemo_2007_6 wl at aff’d 284_fedappx_381 9th cir two of the invoices submitted do not list petitioner as the client to be billed the multiple invoices with repeating invoice numbers and varying contents suggest a level of informality inconsistent with a legal_obligation for payment and the total due in the final invoice shows that at the time the motion was filed petitioner had not paid any of the fees and costs requested furthermore petitioner’s attorneys’ billing rates are higher than the hourly rate cap in sec_7430 see also o’bryon v commissioner tcmemo_2000_379 although the statutory cap may be waived continued iii conclusion petitioner failed to provide evidence of any reasonable_administrative_costs incurred in the administrative_proceeding and cannot be treated as the prevailing_party in the judicial proceeding the government’s concession within days of the filing of the petition was a substantially justified position in the judicial proceeding irrespective of its previous actions accordingly petitioner is entitled to neither administrative nor litigation costs an appropriate order and decision will be entered continued if the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate sec_7430 390_fsupp2d_979 because we find that petitioner is not entitled to litigation costs we need not decide whether petitioner paid_or_incurred litigation costs or whether the claimed fees are reasonable
